Citation Nr: 0806696	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lumbar disc disorder 
and radiculopathy.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel












INTRODUCTION

The veteran served on active duty from March 1977 to November 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.  

The Board first considered this appeal in December 2006 and 
determined that additional medical evidence was required.  As 
such, the claim was remanded so that a nexus opinion could be 
obtained.  

REMAND

In the December 2006 remand, the Board requested that a VA 
examiner review the records in the claims file and state 
whether it was at least as likely as not that the veteran's 
current back disability was incurred during service.

In April 2007, a VA medical examiner reviewed the claims 
folder and offered an opinion.  In his report, the examiner 
noted that he was unable to find the record from 1981 
referenced by the veteran as the year in which he was treated 
for an in-service back injury.  The examiner gave his opinion 
without the benefit of having reviewed the February 1981 
medical record associated with the veteran's in-service 
treatment for low back pain.  As a consequence, the 
examiner's opinion is incomplete.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the lack of medical opinion as to whether the veteran's 
current back disability is related to his in-service 
treatment for back pain, this matter must be remanded once 
again.  The examiner should again be given specific 
instructions to consider service medical records-including 
the record dated in February 1981.

Accordingly, the case is REMANDED for the following action:

1.  Provide the VA examiner who reviewed 
the veteran's claims folder in April 2007 
with the claims folder once again and 
instruct him to review service medical 
records-paying particular attention to 
the record dated in February 1981.  The 
examiner should specifically comment on 
the veteran's in-service treatment for low 
back pain due to an injury.  The examiner 
should then state whether it is at least 
as likely as not that the veteran's 
current back disability had its onset 
during active service.  All opinions must 
be supported by complete rationale.

If the examiner is not available or the 
examiner determines that a physical 
examination of the veteran is required, 
schedule an examination.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



